Case: 2:16-cv-00888-JLG-EPD Doc #: 169 Filed: 11/20/20 Page: 1 of 21 PAGEID #: 2013



                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION

 Lionel Harris,

             Plaintiff,

       v.                                     Case NO. 2:16-cv-888

 Aaron Sowers, et al.,

             Defendants.

                                      ORDER
       This is a civil rights action under 42 U.S.C. §1983 brought by
 plaintiff, Lionel Harris, an Ohio inmate, against employees of the
 Madison Correctional Institution.              On February 11, 2020, the
 magistrate judge filed a report and recommendation in which she
 recommended that defendants’ motion for summary judgment be granted
 in part and denied in part, and that plaintiff’s motion for partial
 summary judgment be denied.          This matter is before the court on
 plaintiff’s     objections     to   the    report    and   recommendation.
 Specifically,      plaintiff     objects     to   the   magistrate      judge’s
 recommendation to grant summary judgment on certain claims in favor
 of Mailroom Screeners Aaron Sowers, Jacob Hays, and Mary McCrary,
 Financial Associate Supervisor Cynthia Ricker, and Cashier Michelle
 Lovette.     Plaintiff alleges that these defendants violated his
 constitutional      rights     in   connection      with    their    handling,
 destruction and/or theft of his mail and retaliated against him due
 to his use or attempted use of the prison grievance system.
 I. Standards of Review
       If a party objects within the allotted time to a report and
 recommendation, the court “shall make a de novo determination of
 those portions of the report or specified proposed findings or
Case: 2:16-cv-00888-JLG-EPD Doc #: 169 Filed: 11/20/20 Page: 2 of 21 PAGEID #: 2014



 recommendations to which objection is made.” 28 U.S.C. §636(b)(1);
 see also Fed. R. Civ. P. 72(b).              Upon review, the Court “may
 accept, reject, or modify, in whole or in part, the findings or
 recommendations      made   by   the   magistrate     judge.”       28   U.S.C.
 §636(b)(1).
       “The court shall grant summary judgment if the movant shows
 that there is no genuine dispute as to any material fact and the
 movant is entitled to judgment as a matter of law.”               Fed. R. Civ.
 P. 56(a).     The central issue is “whether the evidence presents a
 sufficient disagreement to require submission to a jury or whether
 it is so one-sided that one party must prevail as a matter of law.”
 Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251-52 (1986).                  A
 party asserting that a fact cannot be or is genuinely disputed must
 support the assertion by citing to particular parts of materials in
 the record, by showing that the materials cited do not establish
 the absence or presence of a genuine dispute, or by demonstrating
 that an adverse party cannot produce admissible evidence to support
 the fact.    Fed. R. Civ. P. 56(c)(1)(A) and (B).            In considering a
 motion for summary judgment, this court must draw all reasonable
 inferences and view all evidence in favor of the nonmoving party.
 See Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S.
 574, 587 (1986); Am. Express Travel Related Servs. Co. v. Kentucky,
 641 F.3d 685, 688 (6th Cir. 2011).
 II. Plaintiff’s Objections
 A. First Cause of Action - Denial of Access to the Courts - Ricker
 and Lovette
       Plaintiff objects to the recommendation of the magistrate
 judge that summary judgment be granted in favor of Financial


                                        2
Case: 2:16-cv-00888-JLG-EPD Doc #: 169 Filed: 11/20/20 Page: 3 of 21 PAGEID #: 2015



 Associate Supervisor Cynthia Ricker, and Cashier Michelle Lovette
 on his first cause of action alleging denial of access to the
 courts.     Plaintiff alleged in his verified amended complaint that
 these defendants intentionally held his merit brief appealing the
 Ohio Twelfth District Court of Appeals’ denial of his petition for
 writ of habeas corpus for more than 48 hours in violation of prison
 policy. Plaintiff alleged that the Ohio Supreme Court received his
 brief the day after the filing deadline, refused to accept it, and
 dismissed his appeal for failure to prosecute.                   According to
 plaintiff, the primary claim in the habeas petition was that his
 trial was void because Judge Donald L. Schott, the retired judge
 who presided over the trial, was not reactivated as a judge by the
 Ohio Supreme Court.       Plaintiff contended that if his merit brief
 had been timely received and considered by the Ohio Supreme Court,
 that court would have declared his trial, conviction and sentence
 void.
         As the magistrate judge noted, an inmate’s right of access to
 the courts “extends to direct appeals, habeas corpus applications,
 and civil rights claims only.”             Thaddeus-x v. Blatter, 175 F.3d
 378, 391 (6th Cir. 1999).           Plaintiff must show actual injury,
 Harbin-Bey v. Rutter, 420 F.3d 571, 578 (6th Cir. 2005), that is,
 plaintiff must demonstrate that a nonfrivolous legal claim was
 frustrated or impeded, see Lewis v. Casey, 518 U.S. 343, 353
 (1996).
         Plaintiff objects to the magistrate judge’s statement that his
 appeal to the Ohio Supreme Court was discretionary.              See Doc. 162,
 p. 17, n. 7.    In this respect, plaintiff is correct.           His appeal to
 the Ohio Supreme Court from the decision of the court of appeals


                                        3
Case: 2:16-cv-00888-JLG-EPD Doc #: 169 Filed: 11/20/20 Page: 4 of 21 PAGEID #: 2016



 denying his habeas petition was one of right.                   See Taylor v.
 Mitchell, 88 Ohio St.3d 453 (2000).            However, this court agrees
 with the remainder of the magistrate judge’s analysis of this
 claim.
         First, the magistrate judge noted the decision of the Twelfth
 District Court of Appeals, which stated that plaintiff could prove
 no set of facts that would entitle him to relief.               The magistrate
 judge concluded that plaintiff’s appeal from this decision would be
 frivolous.      This court notes that in May, 2019, plaintiff filed
 another complaint for writ of habeas corpus in the Ohio Third
 District Court of Appeals.        In that case, plaintiff argued, as he
 did in the Twelfth District, that his conviction was void because
 Judge Schott did not have a certificate of assignment, and further
 argued that the signatures on Judge Schott’s commission were
 forged.       Plaintiff appealed the Third District’s denial of his
 habeas complaint to the Ohio Supreme Court. The Ohio Supreme Court
 concluded that plaintiff failed to prove that the governor’s
 signature on Judge Schott’s commission was forged.               See State ex
 rel. Harris v. Turner, No. 2019-1228,                  N.E.3d        , 2020 WL
 2461449, at *2 (Ohio Sup. Ct. May 13, 2020).              That court further
 noted that “even if Judge Schott were somehow improperly assigned,
 ‘[i]n     a   court   that    possesses     subject-matter       jurisdiction,
 procedural irregularities in the transfer of a case to a visiting
 judge render the judgment voidable, not void.’” Id. (quoting In re
 J.J., 111 Ohio St.3d 205, syllabus paragraph one (2006)).                    The
 court concluded that because plaintiff had not alleged facts
 sufficient to establish that the trial court lacked subject-matter
 jurisdiction, and because he had an adequate remedy in law by way


                                        4
Case: 2:16-cv-00888-JLG-EPD Doc #: 169 Filed: 11/20/20 Page: 5 of 21 PAGEID #: 2017



 of an appeal to challenge the assignment of the case to Judge
 Schott, the court of appeals correctly denied his habeas petition.
 Id. at *3.     The Ohio Supreme Court’s decision firmly establishes
 that, as a matter of Ohio law, plaintiff’s habeas claims were not
 meritorious.
       Second, the magistrate judge noted that in Sampson v. Garrett,
 917 F.3d 888 (6th Cir. 2019), the Sixth Circuit held that Heck v.
 Humphrey, 512 U.S. 477 (1994), bars an access to courts claim if
 the plaintiff could prevail on that claim only by showing that the
 information impeded would make a difference in a nonfrivolous
 challenge to his convictions. Here, plaintiff alleged that Lovette
 and Ricker thwarted an appeal which challenged the validity of his
 state court conviction. The magistrate judge correctly concluded
 that plaintiff’s §1983 claim for denial of access to the courts
 against Lovette and Ricker is barred under Heck and Sampson.
       Plaintiff’s objection to the proposed dismissal of the denial
 of access to courts claim against Lovette and Ricker is not well
 taken.
 B. Second Cause of Action - Retaliation Claim Against Hays
       Plaintiff    alleged    that    Jacob   Hays,   a   mailroom   screener,
 retaliated against him for filing grievances.               Plaintiff alleged
 that Hays threatened him, destroyed photographs which had been
 mailed to him, and opened envelopes which were marked as “legal
 mail”    and   stole   documents     from   them.     The   magistrate     judge
 recommended that summary judgment be granted to Hays on this claim.
 The court agrees with the magistrate judge’s recommendation.
       To   establish    a    claim   for    retaliation     under    the   First
 Amendment, plaintiff must show that: (1) he engaged in protected


                                        5
Case: 2:16-cv-00888-JLG-EPD Doc #: 169 Filed: 11/20/20 Page: 6 of 21 PAGEID #: 2018



 conduct; (2) an adverse action was taken against him that would
 deter a person of ordinary firmness from continuing to engage in
 that conduct; and (3) the adverse action was motivated at least in
 part by the plaintiff’s protected conduct.           Berkshire v. Beauvais,
 928 F.3d 520, 531 (6th Cir. 2019).         The magistrate judge concluded
 that there was sufficient evidence that the plaintiff had engaged
 in protected conduct by filing grievances. However, the magistrate
 judge further found that plaintiff failed to show that a genuine
 dispute of fact existed on the adverse action element.                     This
 element requires proof of an adverse action that would deter a
 person of ordinary firmness from continuing to engage in that
 conduct.    Berkshire, 928 F.3d at 531.
        As to the threat incident, plaintiff alleged that on August
 18, 2015, he was at the mail room picking up legal mail.                   Hays
 allegedly stated, “There’s a lot of talk going on about your legal
 mail lately.      What’s going on?”        Amended Complaint, ¶¶ 24-25.
 Plaintiff explained that the Ohio Supreme Court had dismissed his
 case because his mail had been held at the institution, resulting
 in plaintiff having to file a motion for reconsideration and
 complaints against the cashier and mail room, to which Hays
 allegedly responded, “Oh yeah?          It’s going to suck to be you.”
 Hays denied making threats to plaintiff.            Doc. 139-5, Hays Affid.
 ¶ 4.   The magistrate judge correctly concluded that even assuming
 that Hays made the above statement, it was too vague to deter a
 person of ordinary firmness from engaging in protected conduct.
 See Snelling v. Gregory, No. 1:17-cv-P41, 2017 WL 2602591, at *3
 (W.D. Ky. June 14, 2017)(noting that “courts have generally held
 that vague threats of unspecified harm do not constitute adverse


                                        6
Case: 2:16-cv-00888-JLG-EPD Doc #: 169 Filed: 11/20/20 Page: 7 of 21 PAGEID #: 2019



 actions); see also Hardy v. Adams, No. 16-2055, 2018 WL 3559190, at
 *3 (6th Cir. Apr. 13, 2018)(“The alleged threat by Adams that she
 would make Hardy’s life ‘hell’ is simply too vague to pass this
 threshold”).     The magistrate judge correctly concluded that Hays’
 statement, even assuming it was made, did not arise to the level of
 an adverse action.
        In regard to the destruction of photographs, plaintiff alleged
 that on two occasions, he received letters from his wife with
 photographs enclosed.         The envelopes were stapled through the
 center, damaging the photographs.                Plaintiff alleged that the
 common practice for processing envelopes containing photographs was
 to tape the open edge. Hays denied targeting plaintiff’s mail with
 staples in an attempt to retaliate against plaintiff. Hays Affid.,
 ¶ 6.    The magistrate judge noted that although plaintiff provided
 evidence that his photographs had been stapled, he offered nothing
 but speculation based on unspecified “[i]nformation and belief”
 that Hays was the person who stapled his photographs.                     Amended
 Complaint, ¶¶ 29,31. Hays was not the only mail room handler named
 as a defendant in plaintiff’s complaint.
        As the magistrate judge observed, an affidavit filed in
 opposition to a motion for summary judgment "shall be made on
 personal    knowledge,    shall    set       forth   such   facts   as   would   be
 admissible in evidence, and shall show affirmatively that the
 affiant is competent to testify to the matters stated therein."
 Fed. R. Civ. P. 56(e).            Affidavits of persons who lacked the
 requisite personal knowledge or experience to testify as to the
 matter at issue are not sufficient to defeat summary judgment.
 Mitchell v. Toledo Hosp., 964 F.2d 577, 584 (6th Cir. 1992); see


                                          7
Case: 2:16-cv-00888-JLG-EPD Doc #: 169 Filed: 11/20/20 Page: 8 of 21 PAGEID #: 2020



 also Ondo v. City of Cleveland, 795 F.3d 597, 605 (6th Cir.
 2015)(statements made on belief or “on information or belief”
 cannot    be   used    in    a    summary       judgment    motion).     Conclusory
 allegations, speculation, and unsubstantiated assertions are not
 evidence and will not defeat a well-supported motion for summary
 judgment.      Jones v. City of Franklin, 677 F. App’x 279, 282 (6th
 Cir. 2017); see also Hartsel v. Keys, 87 F.3d 795, 804 (6th Cir.
 1996)(mere     subjective,        vague     or     conclusory    allegations     are
 insufficient to preclude summary judgment).                  The magistrate judge
 correctly found that there was no competent evidence that Hays
 stapled plaintiff’s photos or that the two stapling incidents
 constituted an adverse action by Hays.
        In regard to his claims of interference with legal mail,
 plaintiff alleged that Hays opened his legal mail on September 19,
 2015, removed the most recent complaint plaintiff had filed against
 the    mailroom   staff,     resealed       the    envelope,    and    mailed   it.
 Plaintiff further alleged that on September 29, 2015, Hayes opened
 an    envelope    from      the    Correctional       Institutional      Inspection
 Committee (“CIIC”) marked “legal mail” outside of plaintiff’s
 presence and stole the enclosed grievance filing brochure relating
 to    plaintiff’s     attempt     to   challenge      his    prison    conditions.
 Plaintiff also alleged that on November 13, 2015, prison officials
 granted plaintiff’s grievance #MACI-11-15-000019, in which he
 accused the mailroom of stealing his legal mail from the CIIC.
        In analyzing this claim, the magistrate judge noted that
 although plaintiff’s evidence showed that his outgoing mail was
 opened and a copy of a grievance was removed, and that his legal
 mail from CIIC was opened outside his presence, the evidence did


                                             8
Case: 2:16-cv-00888-JLG-EPD Doc #: 169 Filed: 11/20/20 Page: 9 of 21 PAGEID #: 2021



 not show that Hays was the person who committed these acts.                  The
 magistrate judge observed that plaintiff’s allegations regarding
 the September 19th and September 29th incidents were based on
 plaintiff’s “information and belief” and were therefore deficient.
 The   magistrate     judge    also    noted   that    Hays    denied    opening
 plaintiff’s legal mail and removing any grievance from his mail.
 Hays Affid., ¶¶ 9-11.      Based on a lack of evidence to identify Hays
 as the person responsible for interfering with plaintiff’s legal
 mail, the magistrate judge properly concluded that no adverse
 action on the part of Hays had been shown in that regard.
       With his objections to the magistrate judge’s recommendation
 on this claim, plaintiff has submitted new evidence not previously
 provided in the summary judgment proceedings before the magistrate
 judge, specifically, a November 17, 2015, inspector’s report and a
 page from the institutional rules applicable to mail handlers.
 Matters raised for the first time in objections to the magistrate
 judge’s report and recommendation need not be considered by this
 court. See Becker v. Clermont County Prosecutor, 450 F. App’x 438,
 439 (6th Cir. 2011)(citing Jurr v. United States, 200 F.3d 895,
 902-03 n. 1 (6th Cir. 2000)); see also United States v. Church, No.
 19-1528, 2020 WL 2494431 (6th Cir. Apr. 22, 2020)(district court
 did not abuse its discretion in holding that defendant could not
 rely on evidence presented for the first time as exhibits to
 objections to the report and recommendation); AES-Apex Emp’r Servs.
 Inv. v. Rotondo, 924 F.3d 857, 867 (6th Cir. 2019)(a “[d]istrict
 court never abuses its discretion when it holds that an issue not
 actually presented to a magistrate judge is forfeited”).
       Plaintiff argues that the failure to produce this evidence


                                        9
Case: 2:16-cv-00888-JLG-EPD Doc #: 169 Filed: 11/20/20 Page: 10 of 21 PAGEID #: 2022



 earlier should be excused due to his lack of legal training.
 Although the filings of a pro se litigant are construed liberally,
 a pro se party will not be relieved of the responsibility to comply
 with basic rules of court.        McNeil v. United States, 508 U.S. 106,
 113 (1993); see also Moore v. Holbrook, 2 F.3d 697, 705 (6th Cir.
 1993)(pro se litigants are not excused from federal rules governing
 summary judgment).         The evidence in question should have been
 submitted in opposition to defendants’ motion for summary judgment.
       Even if the court were to consider this evidence, it would not
 save plaintiff’s retaliation claim against Hays.              The inspector’s
 report,    see Doc. 165, pp. 18-19, addressed plaintiff’s Grievance
 No. MACI-10-15-000102, which involved a notice to plaintiff on
 September 14, 2015, that he had received mail containing 41 pages,
 which exceeded the 5-page limit.            The report states that plaintiff
 requested that the pages be returned to the sender, but as of
 November 13, 2015, the papers had not been returned, and the cash
 slip submitted by plaintiff had not been processed.                 The report
 further stated that Hays was unable to find these papers or to
 locate them on the log. This report relates to the claim plaintiff
 asserted against defendants McCrary and Chamberlin in his third
 cause of action.      The mail room regulations, see Doc. 165, p. 20,
 state that mail clerk/screeners are required to sort incoming mail
 and enter items on the log.
       Plaintiff argues that because the report refers to Hays being
 unable to find the unauthorized mail, Hays must be the person who
 was responsible for the destruction of his photographs and the
 mishandling of his legal mail.          As noted above, Hays was not the
 only mail screener working at the institution.               The fact that an


                                        10
Case: 2:16-cv-00888-JLG-EPD Doc #: 169 Filed: 11/20/20 Page: 11 of 21 PAGEID #: 2023



 inspector consulted Hays, a mailroom employee, about the location
 of the lost mail, a matter unrelated to the adverse acts alleged in
 the second cause of action, does not establish that Hays committed
 those adverse actions.
       Plaintiff’s objection to the magistrate judge’s recommendation
 on this claim is denied.        The court finds that no genuine dispute
 of   fact   has   been   demonstrated       regarding   plaintiff’s    lack   of
 evidence supporting his retaliation claim against Hays, and Hays is
 entitled to summary judgment on this claim.
 C. Third Cause of Action - Retaliation Claim Against McCrary
       Plaintiff alleged that Mary McCrary, a mailroom screener,
 retaliated against him for filing complaints against the mailroom
 and cashier’s office on August 18, 2015, and September 11, 2015.
 The magistrate judge concluded that there was sufficient evidence
 that plaintiff engaged in protected conduct.
       Addressing the adverse action element, the magistrate judge
 noted plaintiff’s allegations that on September 3, 2015, the
 mailroom received a 41-page letter from plaintiff’s wife, which
 plaintiff alleges contained legal materials.              Plaintiff asserted
 that on September 14, 2015, he received five pages of this letter
 along with a notice of unauthorized item completed by McCrary (he
 refers to her as “McQueary” in the amended complaint), which
 indicated that nuisance contraband consisting of 36 pages over the
 limit had been received.          Plaintiff filed an informal complaint
 alleging that the letter was withheld for eleven days in violation
 of applicable mailroom regulations.             A subsequent investigation
 confirmed that the letter was received on September 3, 2015, but
 that plaintiff was not notified about this letter until September


                                        11
Case: 2:16-cv-00888-JLG-EPD Doc #: 169 Filed: 11/20/20 Page: 12 of 21 PAGEID #: 2024



 14, 2015.       The investigation also determined that the proper
 procedure was not followed, and that the unauthorized items were
 lost    (plaintiff     alleged     that        another     defendant,    Lt.     Julia
 Chamberlain, intentionally destroyed those items, see Doc. 57, ¶
 39).
        The magistrate judge discussed whether the holding the mail
 for    eleven   days   and   its   later        loss     would   be   sufficient    to
 constitute an adverse action.          Noting that an adverse action need
 not be great to be actionable, see Hill v. Lappin, 630 F.3d 410,
 473 (6th Cir. 2000), the magistrate judge concluded that the
 withholding of mail and the subsequent loss of the mail were not
 inconsequential or de minimis, and that the evidence was sufficient
 to establish the adverse action element.
        The magistrate judge then addressed the element of causation.
 The magistrate judge stated that plaintiff must show that his
 protected conduct was a motivating factor for the retaliatory
 action.    See Maben v. Thelen, 887 F.3d 252, 265 (6th Cir. 2018).
 The motivation element can be supported by circumstantial evidence
 such as temporal proximity between the protected conduct and the
 retaliatory acts.      Campbell v. Mack, 777 F. App’x 122, 134-35 (6th
 Cir. 2019); Paige v. Coyner, 614 F.3d 273, 283 (6th Cir. 2010).
 The magistrate judge correctly observed that the record did not
 reflect that plaintiff had filed any complaints against McCrary.
 The magistrate judge observed that plaintiff relied on complaints
 he filed against the mailroom on August 18, 2015, and September 11,
 2015, but that McCrary’s uncontroverted affidavit established that
 she did not begin working as a mail screener at the Madison
 Correctional Institution until September 14, 2015 (citing                      McCrary


                                           12
Case: 2:16-cv-00888-JLG-EPD Doc #: 169 Filed: 11/20/20 Page: 13 of 21 PAGEID #: 2025



 Affid., ¶ 2).        Thus, the magistrate judge reasoned, plaintiff’s
 August 18, 2015, and September 11, 2015, complaints could not have
 been    against     McCrary     and    did     not     provide    an    inference    of
 retaliatory motive.            The magistrate judge also noted McCrary’s
 statements     that      she    did    not      recall    plaintiff      filing     any
 institutional       complaints     against       her,    and     that   she   did   not
 intentionally withhold plaintiff’s mail for eleven days.                      McCrary
 Affid., ¶¶ 7, 9. The magistrate judge concluded that plaintiff had
 not     presented     evidence        tending     to     prove    the    element     of
 causation/motivation, and recommended that summary judgment on this
 claim be granted in favor of McCrary.
        Plaintiff argues in his objections that the evidence noted by
 the magistrate judge was insufficient to establish that McCrary was
 not employed in the mail room prior to September 14, 2015. McCrary
 stated in her affidavit, “During the time relevant to Plaintiff’s
 allegations against me, approximately September 14, 2015 through
 November 15, 2015, I was employed at the Madison Correctional
 Institution as a Mail Clerk Screener.”                    McCrary Affid., ¶ 2.
 Plaintiff argues that the language “[d]uring the time relevant to
 Plaintiff’s allegations” defines the scope of McCrary’s employment
 in     the   mailroom,    rather       than     the     ensuing    limiting    phrase
 “approximately September 14, 2015 through November 15, 2015.”                       He
 further contends that the word “approximately” also undermines her
 attempt to narrow her employment to between September 14, 2015, and
 November 15, 2015. Plaintiff also argues that the fact the McCrary
 did “not recall” plaintiff filing any institutional complaints
 against her at the time her affidavit was signed, see McCrary
 Affid., ¶ 7, did not prove that she was unaware of any such


                                           13
Case: 2:16-cv-00888-JLG-EPD Doc #: 169 Filed: 11/20/20 Page: 14 of 21 PAGEID #: 2026



 complaints in September, 2015.
        The court concludes that the evidence is insufficient to
 create a genuine dispute as to whether McCrary was employed in the
 mailroom at the time of plaintiff’s complaint and grievance.                    The
 lack    of   a    more   definitive      statement     in    McCrary’s    affidavit
 regarding        her   employment   in    the   mail    room    does   not   create
 affirmative evidence that she was in fact employed in the mail room
 on August 18, 2015, and September 11, 2015, when plaintiff filed
 his complaint and grievance.              Plaintiff states in his complaint
 that McCrary was a mailroom screener at the Madison Correctional
 Institution at all times mentioned in his complaint.                     Doc. 57, ¶
 10.    However, he has produced no evidence as to how he had personal
 knowledge of her employment.             This conclusory and unsubstantiated
 assertion is not sufficient to defeat summary judgment. Jones, 677
 F. App’x at 282.         The notice of unauthorized mail McCrary prepared
 was dated September 14, 2015, which was within the time frame she
 noted in her affidavit.
        The evidence is also insufficient to show that McCrary could
 have been motivated to retaliate against plaintiff for filing his
 informal complaint and grievance.               McCrary was only one of three
 mailroom screeners named as defendants in the instant case.                     The
 informal complaint filed by plaintiff on August 18, 2015, does not
 mention McCrary by name; rather, it only refers to the “mailroom.”
 See Doc. 57-1, p. 11.           This complaint primarily addresses the
 procedures employed by the cashier’s office, and it was submitted
 to the supervisor of the cashier’s office.                  Plaintiff’s September
 11, 2015, grievance also does not refer specifically to McCrary or
 to the mail screeners; it simply requests that the “mailroom staff”


                                           14
Case: 2:16-cv-00888-JLG-EPD Doc #: 169 Filed: 11/20/20 Page: 15 of 21 PAGEID #: 2027



 be instructed not to delay his mail.           See Doc. 57-1, p. 12.       These
 documents do not implicate McCrary specifically in any wrongdoing,
 nor would they lead McCrary to believe that she was the target of
 plaintiff’s     complaints     or    provide   a   basis    for    inferring    a
 retaliatory motive on her part.
        The court further concludes that the evidence is insufficient
 to create a genuine dispute as to whether McCrary was responsible
 for the adverse action of holding his mail for eleven days.
 Plaintiff’s conclusory allegation in his complaint that McCrary
 withheld his mail for eleven days, with no facts explaining the
 basis for his knowledge, see Doc. 57, ¶ 34, is insufficient to
 defeat summary judgment.            See Mitchell, 964 F.2d at 584.            The
 documents referenced by him, including the notice of unauthorized
 item   completed     by   McCrary,    see   Doc.    57-1,   p.    29,   and    the
 disposition of grievance, see Doc. 57-1, p. 34, do not refer to
 McCrary by name or identify her as the person responsible for
 holding plaintiff’s mail for eleven days.              McCrary stated in her
 affidavit that she did not intentionally withhold plaintiff’s
 contraband mail for eleven days, that she did not have any reason
 to take any adverse action against him, and that she did not
 retaliate against him.        Doc. 139-6, McCrary Affid., ¶¶ 8, 9.
        The   court    concludes      that   the    evidence       presented    is
 insufficient to create a genuine dispute of fact or to support his
 claim against McCrary in his third cause of action, and his
 objection to the magistrate judge’s recommendation on this claim is
 denied.
 D. Sixth Cause of Action - Retaliation Claim Against Sowers
        In his Sixth Cause of Action, plaintiff alleged that on


                                        15
Case: 2:16-cv-00888-JLG-EPD Doc #: 169 Filed: 11/20/20 Page: 16 of 21 PAGEID #: 2028



 January    14,      2016,    Aaron   Sowers,    a   mailroom    screener,    opened
 plaintiff’s legal mail from a law firm outside of plaintiff’s
 presence and stole plaintiff’s letter to the attorneys and copies
 of four disposition of grievance forms. Plaintiff alleged that the
 letter detailed his legal strategy for a §1983 civil rights lawsuit
 against    Madison      Correctional      Institution     employees.        Amended
 Complaint, ¶ 48.        Plaintiff contended that Sowers opened his legal
 mail in retaliation for him using the grievance process.                    Amended
 Complaint, ¶ 49.
       The magistrate judge noted that defendants did not dispute
 that plaintiff’s use of the grievance system was protected conduct.
 The magistrate judge further observed that the record was ambiguous
 as   to   whether      Sowers    opened    plaintiff’s     legal    mail    outside
 plaintiff’s presence on January 14, 2016.               However, the magistrate
 judge noted Sowers’ sworn statement in his affidavit that he began
 working in the mailroom on January 11, 2016.                   Doc. 139-8, Sowers
 Affid.    ¶    6.      The    magistrate       judge   concluded    that    because
 plaintiff’s complaints and grievances about the mailroom prior to
 that date could not have included any alleged acts by Sowers, no
 inference of a retaliatory motive due to temporal proximity between
 any grievances and the alleged adverse action on January 14, 2016,
 could be drawn.             Because there was no evidence sufficient to
 satisfy the third element of causation/motivation, the magistrate
 judge recommended that summary judgment be awarded in favor of
 Sowers on this retaliation claim.
       The court disagrees with the magistrate’s asessment that the
 evidence      on    whether    Sowers   opened      plaintiff’s    legal   mail   is




                                           16
Case: 2:16-cv-00888-JLG-EPD Doc #: 169 Filed: 11/20/20 Page: 17 of 21 PAGEID #: 2029



 ambiguous.1     Sowers stated in his affidavit that he did not open
 plaintiff’s legal mail or remove any documents from plaintiff’s
 legal mail on January 14, 2016, as that was only his fourth day
 working in the mailroom and he did not have permission to open any
 inmate mail at that time. Sowers Affid., ¶¶ 6-7. This information
 is consistent with his responses to interrogatories filed on
 February 15, 2018.         See Doc. 78.       Sowers again stated that he
 started working in the mail room on January 11, 2016, and he did
 little opening and scanning of mail his first week because he was
 still learning the job.          Doc. 78, p. 4.        He denied opening or
 scanning any legal mail that week.           Doc. 78, p. 6.
       In responding to plaintiff’s January 15, 2016, grievance
 regarding his legal mail on February 4, 2016, Lt. Williams stated
 that Sowers “has been in the mail room for (1) month as a screener
 admitted that he honestly missed your legal mail and processed it
 with regular mail.” Doc. 57, p. 52. However, Sowers disputed this
 unsworn statement in his response to Interrogatory 11, stating that
 he “did write the lock2 on the envelope but did not scan that mail”
 and that “it was my first week down there.”              Doc. 78, p. 8.      The
 unsworn statement of Lt. Williams is not sufficient to create a
 genuine dispute of fact.
       Plaintiff alleged in his amended complaint that Sowers opened
 his legal mail on January 14, 2016, and removed items from the

       1
       Some confusion may have arisen due to the fact that the
 interrogatory responses also addressed other claims against Sowers
 asserted in the seventh and eighth causes of action.
       2
       The use of this term in the mailroom regulations suggests
 that the inmate’s “lock” is the location where he is confined in
 the institution.   It is used along with the inmate’s name and
 number to identify where the mail should be sent.

                                        17
Case: 2:16-cv-00888-JLG-EPD Doc #: 169 Filed: 11/20/20 Page: 18 of 21 PAGEID #: 2030



 mail.    Doc. 57, ¶ 48.     However, this conclusory statement, with no
 facts explaining the basis for his knowledge, see Doc. 57, ¶ 34, is
 insufficient to defeat summary judgment. See Mitchell, 964 F.2d at
 584.    Plaintiff also relies on the February 22, 2016, disposition
 of his February 8, 2016, grievance concerning the opening of his
 legal mail.        Doc. 57, p. 54.          This document indicated that
 plaintiff’s grievance was approved, but did not mention Sowers by
 name or find him guilty of any misconduct.
         The court agrees with the conclusion of the magistrate judge
 that the evidence is insufficient to raise a genuine dispute on the
 issue of whether Sowers had any motive to retaliate based on
 grievances filed by plaintiff.          Sowers stated that as of January
 14, 2016, he did not have any prior interaction with plaintiff, he
 had no knowledge of who plaintiff was, and he had no reason to
 retaliate against him.          Doc. 78, p. 7.         Because Sowers began
 working in the mailroom on January 11, 2016, he was not the subject
 of any of the previous grievances plaintiff had filed against the
 mailroom, so no inference of retaliatory motive arises by reason of
 the temporal proximity of those earlier grievances and the alleged
 retaliatory action.
         In his objection, plaintiff notes the magistrate judge’s
 analysis of his seventh cause of action against Melanie Fultz, a
 secretary and notary public at the institution.                The magistrate
 judge concluded that a genuine dispute existed on the issue of
 causation because there was evidence of a temporal proximity
 between Fultz’s review of plaintiff’s §1983 complaint against
 Madison Correctional Institution employees prior to notarizing it
 and her alleged adverse action of taking the complaint to the


                                        18
Case: 2:16-cv-00888-JLG-EPD Doc #: 169 Filed: 11/20/20 Page: 19 of 21 PAGEID #: 2031



 administration building instead of to the mailroom, resulting in
 the complaint being lost. Plaintiff argues that Sowers’ inspection
 of his legal mail, which included a discussion of a proposed §1983
 action, was close in time to Sowers’ removal of documents from the
 mail and was sufficient to provide a retaliatory motive.
 However, plaintiff alleged in his complaint that Sowers opened his
 legal mail in retaliation for him using the grievance process, see
 Amended Complaint, ¶ 49, not for considering a §1983 action.                    In
 addition, the magistrate judge’s analysis of the claim against
 Fultz is distinguishable.          Fultz admitted in her affidavit that
 prior to notarizing a document, she is required to inspect the
 document and to verify that it constitutes legal work. Doc. 139-9,
 Fultz Affid., ¶¶ 4-5.        This indicates that Fultz was aware of the
 nature of the document she was notarizing.             In contrast, there is
 no competent evidence that Sowers opened or inspected plaintiff’s
 legal mail on January 14, 2016, or that he was aware of its
 contents.
       Plaintiff’s objection to the magistrate judge’s recommendation
 that summary judgment be granted in favor of Sowers on the fourth
 cause of action is denied.
 III. Conclusion
       In accordance with the foregoing, the court adopts in part and
 rejects in part the analysis of the magistrate judge, and adopts
 the   recommendations       of   the   magistrate     judge    (Doc.    162).
 Plaintiff’s motion for partial summary judgment (Doc. 142) is
 denied.    Defendants’ second motion for summary judgment (Doc. 139)
 is granted in part and denied in part.               The defendants’ second
 motion for summary judgment is granted as to:


                                        19
Case: 2:16-cv-00888-JLG-EPD Doc #: 169 Filed: 11/20/20 Page: 20 of 21 PAGEID #: 2032



       1) First Cause of Action - denial of access to courts
       claim against Lovette and Ricker

       2) Second Cause of Action - retaliation claim against
       Hays

       3) Third Cause of Action - retaliation claim against
       McCrary

       4) Fourth Cause of Action - retaliation claim against
       Ricker

       5) Fifth Cause of Action - retaliation claim against
       Chamberlin

       6) Sixth Cause of Action - retaliation claim against
       Sowers

       7) Seventh Cause of Action - retaliation and denial of
       access to courts claims against Sowers

       8) Eighth Cause of Action - denial of access to courts
       claim against Sowers

       Defendants’ motion for summary judgment is denied as to:

       1) First Cause of Action - retaliation claim against
       Lovette and Ricker

       2) Third Cause of Action - retaliation claim against
       Chamberlin

       3) Seventh Cause of Action - retaliation and denial of
       access to courts claims against Fultz

       4) Eighth Cause of Action - retaliation claim against
       Sowers

       The   remaining     pending   claims    are:   the   retaliation     claim
 against Lovette and Ricker (First Cause of Action; the retaliation
 claim against Chamberlin (Third Cause of Action); the retaliation
 and denial of access claims against Fultz (Seventh Cause of
 Action); the retaliation claim against Sowers (Eighth Cause of
 Action) and the equal protection claims against Hays and Sowers


                                        20
Case: 2:16-cv-00888-JLG-EPD Doc #: 169 Filed: 11/20/20 Page: 21 of 21 PAGEID #: 2033



 (Second, Seventh and Eighth Causes of Action).


 Date:    November 20, 2020                s/James L. Graham
                                    James L. Graham
                                    United States District Judge




                                        21
